Citation Nr: 1009768	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Oakland, California, Department of Veterans Appeals (VA) 
Regional Office (RO).  During the course of the appeal, the 
Veteran relocated, and jurisdiction of his claim was 
transferred to the RO in Los Angeles, California.  

The Board remanded the instant claim in September 2009 for a 
Travel Board hearing.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2010.  A 
transcript of that hearing is of record and associated with 
the claims folder.  

The  issue of eligibility for VA dental treatment benefits 
being referred has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of a jaw injury were not shown in service or 
for many years thereafter.  

2.  The Veteran's claimed residuals of a jaw injury are not 
causally related to active service.  


CONCLUSION OF LAW

Residuals of a jaw injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that service connection is warranted 
for residuals of a jaw injury based upon service incurrence.  
He asserts that while in service, he was required to 
participate in boxing tournaments and that on two occasions, 
he was beaten badly.  He related that his teeth were knocked 
out, and he believed that it affected his jaw and has 
subsequently resulted in the loss of additional teeth.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the outset, it is important to note that in July 1973, a 
fire at the National Personnel Records Center (NPRC) occurred 
and destroyed millions of official military personnel records 
and service medical evidence.  The Veteran was informed that 
his service medical records may have been in those destroyed 
records and he was asked to submit any copies of service 
medical records that he may have in his possession and if he 
had none, to complete and submit the enclosed Form 13055.  
Neither was done.  

Later, the Veteran's records were rebuilt, and his service 
medical records and service personnel records were located.  
Unfortunately, his dental records were not associated with 
the records.  He was contacted and asked to inform VA which 
teeth were injured while boxing in service.  No response was 
made by the Veteran to that request.  

The available service treatment records show no findings, 
treatment, or diagnosis of a jaw injury or any boxing injury 
during service.  The Veteran was discharged in February 1957 
but there is no separation examination of record.  However, a 
January 1957 Report of Medical History, completed in 
connection with a separation examination, was associated with 
the records.  That Report made no findings related to a jaw 
injury or tooth loss related to a jaw injury or boxing 
injury.  The Report asked whether the Veteran had or been 
advised to have any operations.  The Veteran indicated 
"yes" and related ruptured hernia in 1941 and toenails in 
1945.  He was also asked whether he had any illness or injury 
other those already noted.  The Veteran answered "no."  The 
only illness or injury noted was occasional mild sinusitis; 
wears glasses for myopia; pneumonia, 1954, no complications 
or sequela; left inguinal hernioplasty, 1941, no 
complications or sequela; and tonsillectomy 1945, no 
complications or sequela.  

Post service medical evidence reflects no symptoms or 
treatment of a jaw injury or any stated residuals thereof.  
An August 2002 medical statement submitted by H.L.L., DDS, 
was associated with the claims folder.  He stated that the 
Veteran required extensive reconstruction of his anterior 
dentition due to extensive decay under an old bridge 
originally done while the Veteran was in the military.  The 
dentist stated that the Veteran reported to him that the 
original trauma necessitating the original reconstruction 
occurred in the military.  The dentist however, did not 
attribute the Veteran's dental condition to residuals of a 
jaw injury.  

During his January 2010 Travel Board hearing, the Veteran 
testified that he was treated for a boxing injury on two 
occasions in service and as a result of the second boxing 
injury, in Korea, he lost two teeth.  He also testified that 
he had problems with aching of his mouth at the time and has 
continued to have aching since that time.  He also testified 
that as a result, his condition worsened, and after service, 
he had more extractions as a result of the boxing injury.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He has 
indicated that he has residuals of a jaw injury that occurred 
in service after sustaining injury during two boxing matches 
in service.  He stated that he received treatment in service, 
and that he has had aching and problems since that time.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	In this case, the Board finds that the Veteran's reported 
history of inservice jaw injury in service, while competent, 
is nonetheless not credible.  The Board notes that the Report 
of Medical History which was completed in connection with his 
separation from service, shows the only illnesses or injuries 
noted on the report to be mild sinusitis, myopia, pneumonia, 
left inguinal hernioplasty and a tonsillectomy, none which 
have been associated with a jaw injury.  
	
	The Veteran also submitted pictures that he asserts were 
taken in service and show missing teeth.  The pictures do not 
reflect any time period when they were taken, and do not 
reflect evidence of a jaw injury.  Although the Veteran 
stated that the pictures show missing teeth, no teeth are 
clearly shown as missing in the picture.  Moreover, if 
missing teeth were shown in the picture, it would not be 
evidence that it was as a result of a jaw injury sustained in 
service during a boxing match, since the pictures are of the 
Veteran in uniform sitting on a bunk and not at a boxing 
match.  Therefore, since the pictures do not corroborate the 
Veteran's statements of a jaw injury in service, and none of 
the service medical evidence or the Report of Medical History 
shows any injury or illness remotely connected to a jaw 
injury, there is no credible evidence of such.  In this 
regard, the Board finds that the 1957 service report in which 
the Veteran was specifically asked about prior injuries and 
his failure to report a prior a jaw injury, to be more 
probative than his post service statements, to the effect 
that he had a jaw injury in service.  His post service 
statements to the effect that he had a jaw injury in service 
was made many years after service, and was made in connection 
with his claim for monetary benefits.  The Board finds more 
credible and probative the 1957 service report which was 
recorded contemporaneous with the Veteran's service and which 
shows that when specifically asked, the Veteran failed to 
report an injury to the jaw, to include the loss of teeth.
	
	The Board also finds it persuasive that when the Veteran's 
dentist discussed his condition in a statement to VA, he 
related that it was due to extensive decay under an old 
bridge originally done, according to the Veteran, while he 
was in the military.  To the extent that the dentist relates 
the initial bridge to a jaw injury in service, the Board 
finds that his statement is not probative, as the Board has 
specifically rejected a finding that the Veteran sustained a 
jaw injury, to include one that caused loss of teeth, in 
service.  
	
	The Board has weighed the Veteran's statements as to service 
incurrence and finds his current recollections and statements 
made in connection with a claim for benefits to be of lesser 
probative value. See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements). Therefore, since the lay 
statements as to the onset of any jaw injury are not 
credible, they are of little relevance as to the Veteran's 
current complaints.  
	
	While the Veteran may have engaged in boxing matches in 
service, there is no credible evidence that shows that he 
sustained a jaw injury, to include an injury which caused him 
to lose teeth.  
	
	With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth," see 38 C.F.R. 
	§ 3.381(a), and teeth lost as a result of "loss of substance 
of body of maxilla or mandible," see 38 C.F.R. § 4.150.  See 
Simington v. West, 11 Vet. App. 41, 44 (1998).  Only the 
latter are to be considered disabling for purposes of 
service-connected compensation.  The former may be considered 
service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment and has been referred to the RO for further 
development.  
	
	
	
	(CONTINUED ON NEXT PAGE)


	Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a jaw injury.  As such, 
the appeal is denied. 


ORDER

Service connection for residuals of a jaw injury is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


